 



Exhibit 10.3

 

DOCUMENT SECURITY SYSTEMS, INC.

 

 SUBSCRIPTION AGREEMENT

 

NONE OF THE SECURITIES OFFERED PURSUANT TO THIS SUBSCRIPTION AGREEMENT HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR THE
SECURITIES LAWS OF ANY U.S. STATE OR ANY FOREIGN JURISDICTION AND ARE BEING
OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF
THE ACT AND SUCH LAWS. THE SHARES OF COMMON STOCK THAT COMPRISE THIS OFFERING
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED TO ANY
PERSON AT ANY TIME IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
COVERING SUCH SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT NECESSARY.

 

INVESTMENT IN THE COMPANY IS HIGHLY SPECULATIVE AND INVOLVES SUBSTANTIAL RISK,
INCLUDING, BUT NOT LIMITED TO THE RISKS SET FORTH IN THE SECTION ENTITLED “RISK
FACTORS” IN THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED
DECEMBER 31, 2011 FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION (“SEC”)
ON MARCH 19, 2012. YOU SHOULD READ THE COMPANY’S QUARTERLY AND ANNUAL REPORTS,
ALONG WITH ITS CURRENT REPORTS ON FORM 8-K FILED WITH THE SEC (collectively,
“SEC FILINGS”) CAREFULLY BEFORE INVESTING IN THE COMMON STOCK.

 

This Subscription Agreement (the “Subscription Agreement”) is entered into this
1st day of October, 2012, by and between DOCUMENT SECURITY SYSTEMS, INC., a New
York corporation (the “Company”), and ___________________________________ (the
“Subscriber”). As used herein, the Company and Subscriber may each individually
be referred to herein as a “Party”, and collectively as the “Parties.”

 

1. Subscription.

 

Subscriber subscribes for and offers to purchase, and the Company agrees to
issue and sell, an equity interest in the Company (the “Common Stock”) as
described herein, for a purchase price equal to the amount set forth on the
signature page below (the “Investment Amount”). This offering (the “Offering”)
is subject to the terms and conditions set forth herein.

 

2. Investment Amount.

 

(a) Deliveries upon Signing. Subscriber shall execute and deliver to the
Company:

 

(i) this Subscription Agreement and the Investor Questionnaire substantially in
the form of Exhibit A hereto (the “Investor Questionnaire”) which shall,
together, constitute the “Subscription Documents” of this Offering.

 

(b) Payment of Investment Amount. Subscriber shall transmit in an amount equal
to such Subscriber’s Investment Amount either a bank check payable to the order
of “Corporate Stock Transfer as Escrow Agent for Document Security System, Inc.”
or wire transfer as directed by the Placement Agent. For purposes of this
Agreement, “Payment” shall mean the authorization by the Placement Agent to
release the funds from the escrow account to the Company. Subscriber funds will
be maintained in an escrow account separate and apart from funds of the Company
until delivery of a Closing Notice (as defined herein). The Parties hereby agree
that Subscriber shall not be deemed to have purchased the Common Stock until the
Company shall have provided a Closing Notice

 

(c) Closing. The Company, at the Company’s sole discretion, may elect to accept
the subscription of the Subscriber. The Company’s acceptance of the subscription
shall be effective upon the Company’s transmitting a notice to the Subscriber
according to the notice information for the Subscriber set forth herein
informing the Subscriber of such acceptance (“Closing Notice”). The Company
shall use commercially reasonable efforts to transmit a Closing Notice within 48
hours after receiving the executed Subscription Documents and Payment.

 



 

 

 

3. The Offering.

 

This Offering is being made to “accredited investors” (as such term is defined
in Regulation D promulgated by the SEC under the Securities Act of 1933, as
amended (the “Act”)). The Offering consists of not less than 833,333 shares of
the Company’s common stock, par value $0.02 per share (the “Common Stock”) and a
maximum of 1,000,000 shares of Common Stock, at a price of not less than $3.30
per share.

 

Subscriber understands that this Subscription Agreement is not binding upon the
Company unless and until such time as (i) payment of the Investment Amount is
received and accepted by the Company; and (ii) the Company accepts Subscriber’s
subscription in writing by transmitting the Closing Notice to the Subscriber
(the “Closing Date”).

 

Subscriber acknowledges that the Company reserves the right, in its sole
discretion, to accept or reject any Subscription Agreement.

 

Subscriber understands that the Common Stock is being offered and issued by the
Company in a transaction exempt from the registration requirements of the
Securities Act.

 

Subscriber acknowledges that Subscriber has received, read, understands and is
familiar with this Subscription Agreement and the contents of the Company’s SEC
Filings, and that the Subscription Documents shall comprise the “Offering
Material” for this Offering. Subscriber further acknowledges that Subscriber has
not relied upon any information concerning the Offering, written or oral, other
than that contained in the Subscription Documents. Subscriber further
understands that any other information or literature, regardless of whether
distributed prior to, simultaneously with, or subsequent to, the date of this
Subscription Agreement shall not be relied upon by Subscriber in determining
whether to make an investment in the Common Stock and Subscriber expressly
acknowledges, agrees and affirms that Subscriber has not relied upon any such
information or literature in making Subscriber’s determination to make an
investment in the Common Stock and that Subscriber understands that, except as
otherwise provided herein, the Company is under no obligation to (and that
Subscriber does not expect it to) update, revise, amend or add to any of the
information heretofore furnished to Subscriber.

 

Subscriber acknowledges and agrees that, if required by the NYSE MKT, all shares
of Common Stock received by the Subscriber in the Offering will be voted in the
same proportion as the other shares of Common Stock vote for the proposed merger
(and other related actions) of Lexington Technology Group (“Lexington”) into a
wholly owned subsidiary of the Company pursuant to which Lexington will become a
wholly owned subsidiary of the Company (the “Proposed Merger”).

 

If at any time after the closing of the Proposed Merger or after the termination
of the Proposed Merger the Company receives a written request from the holders
of least a majority of the shares of Common Stock issued and sold in the
Offering that the Company register under the Act the shares of Common Stock
issued and sold in the Offering held by such holders, the Company shall file,
within 30 days of receipt of such written request, a registration statement
under the Act covering all such shares of Common Stock. The registration
statement shall be on Form S-3 (except if the Company is not then eligible to
register for resale the shares of Common Stock on Form S-3, in which case such
registration shall be on another appropriate form for such purpose). The Company
shall use its reasonable efforts to cause the registration statement to be
declared effective or otherwise to become effective under the Act as soon as
reasonably practicable. The Company shall not be obligated (i) to effect more
than one registration hereunder or (ii) to effect a registration once the shares
of Common Stock issued and sold in the Offering may be sold pursuant to Rule 144
under the Act without regard to (a) the requirement that the Company be in
compliance with the current public information requirement, (b) volume
restrictions, or (c) the manner of sale requirement.

 

4. Representations and Warranties of Subscriber.

 



2

 

 

(a) In order to induce the Company to accept Subscriber’s subscription,
Subscriber further represents and warrants to the Company, its “Affiliates” (as
defined in the Act), Company counsel, and their respective agents and
representatives including, but not limited to, their placement agents in the
Offering, as follows:

 

1.SUBSCRIBER HAS READ THE SUBSCRIPTION DOCUMENTS AND HAS EXAMINED THE RISK
FACTORS SET FORTH IN THE COMPANY’S SEC FILINGS, AND UNDERSTANDS THE SPECULATIVE
NATURE OF AND SUBSTANTIAL RISK INVOLVED IN THE INVESTMENT IN THE COMPANY.    

2.Subscriber has received a description of the Proposed Merger and has received
such other information regarding the Proposed Merger as requested by Subscriber.
Subscriber acknowledges and agrees that (i) the Proposed Merger is subject to a
number of conditions, there is no assurance that the Proposed Merger will be
consummated and its subscription is not contingent on the consummation of the
Proposed Merger; (ii) the market may not react favorably to the signing of the
agreement for, or the closing of, the Proposed Merger, and (iii) there is no
assurance that the Company is acquiring Lexington on favorable terms or that the
Proposed Merger, if it closes, will have a positive impact on the Company.    

3.If Subscriber has chosen to do so, Subscriber has been represented by such
legal and tax counsel and other professionals, each of whom has been personally
selected by Subscriber, as Subscriber has found necessary to consult concerning
the purchase of the Common Stock, and such representation has included an
examination of all applicable documents and SEC Filings (including the Company’s
Form 10-K for the fiscal year ended December 31, 2011 attached hereto as Annex B
and Form 10-Q for the quarterly period ended June 30, 2012 attached hereto as
Annex C) and an analysis of all tax, financial, and securities law aspects
thereof deemed to be necessary. Subscriber acknowledges that Subscriber
understands the risks associated with the Company and described in the Company’s
public filings (which Subscriber has reviewed). Subscriber, together with
Subscriber’s counsel, Subscriber’s advisors, and such other persons, if any,
with whom Subscriber has found it necessary or advisable to consult, have
sufficient knowledge and experience in business and financial matters to
evaluate the information set forth in the Subscription Documents and the risks
of the investment and to make an informed investment decision with respect
thereto. Further, Subscriber has been given the opportunity for a reasonable
time period prior to the date hereof to ask questions of, and receive answers
from, the Company or its representatives concerning the terms and conditions of
the Offering and other matters pertaining to this investment and has been given
the opportunity for a reasonable time period prior to the date hereof to verify
the accuracy of the Company’s information.    

4.With respect to the United States federal, state and foreign tax aspects of
Subscriber’s investment, Subscriber is relying solely upon the advice of
Subscriber’s own tax advisors, and/or upon Subscriber’s own knowledge with
respect thereto.    

5.Subscriber has not relied, and will not rely upon, any information with
respect to this Offering other than the information contained in the
Subscription Documents.    

6.Subscriber understands that no person has been authorized to make
representations or to give any information or literature with respect to this
Offering that is inconsistent with the information that is set forth in the
Subscription Documents.    

7.Subscriber understands that, other than as provided in the Subscription
Documents, no covenants, representations, or warranties have been authorized by
or will be binding upon the Company, with regard to this Subscription Agreement,
the performance of the Company or any expectation of investment returns,
including any representations, warranties or agreements contained or made in any
written document or oral communication received from or had with the Company,
its Affiliates, Company counsel or any of their respective representatives or
agents. Subscriber has not relied upon any information or representation that
may be or has been made or given except as permitted under this paragraph 4(a).

 



3

 

 

8.Subscriber understands that the Offering will not be registered under the Act,
or pursuant to the provisions of the securities or other laws of any other
applicable jurisdictions, but is being made in reliance upon the provisions of
Section 4(2) of the Act, Regulation D and the other rules and regulations
promulgated under the Act, and/or upon such other exemption from the
registration requirements of the Act as may be available with respect to any or
all of the investments in securities to be made hereunder. Subscriber is fully
aware that the Common Stock subscribed for by Subscriber are to be sold to
Subscriber in reliance upon such safe harbor based upon Subscriber’s
representations, warranties, and agreements as set forth herein and in the
Investor Questionnaire. Subscriber is fully aware of the restrictions on sale,
transferability and assignment of the Common Stock, and that Subscriber must
bear the economic risk of Subscriber’s investment herein for an indefinite
period of time because the Offering has not been registered under the Act and,
therefore, the securities cannot be offered or sold unless such offer is
subsequently registered under the Act or an exemption from such registration is
available to Subscriber. The Subscriber represents, warrants and agrees that
Subscriber will not sell or otherwise transfer the Common Stock without
registration under the Act or an exemption therefrom. The Subscriber is aware
that the Common Stock comprising the Offering constitutes “restricted
securities” as such term is defined in Rule 144 promulgated under the Act (“Rule
144”), and may not be sold pursuant to Rule 144 unless all of the conditions of
Rule 144 are met.    

9.Subscriber is an “accredited investor” (as defined in Rule 501 of Regulation D
promulgated under the Act) as indicated on the Investor Questionnaire attached
hereto.    

10.Subscriber has no present intention to sell, distribute, pledge, assign, or
otherwise transfer the Common Stock, which Subscriber acquires pursuant to this
Offering. Subscriber is making the investment hereunder solely for Subscriber’s
own account and not for the account of others and for investment purposes only
and not with a view to or for the transfer, assignment, resale or distribution
thereof, in whole or in part. Subscriber has no present plans to enter into any
such contract, undertaking, agreement, or arrangement.    

11.Subscriber agrees that Subscriber will not cancel, terminate or revoke this
Subscription Agreement, which has been executed by Subscriber, and that this
Subscription Agreement shall survive any sale, assignment or other transfer of
control over, or of all or substantially all of Subscriber’s assets or business
and Subscriber’s bankruptcy, except as otherwise provided pursuant to the laws
of any applicable jurisdiction.    

12.Subscriber has substantial investment experience and is familiar with
investments of the type contemplated by this Subscription Agreement. Subscriber
is aware that purchase of the Common Stock is a speculative investment involving
a high degree of risk and there is no guarantee that Subscriber will realize any
gain from Subscriber’s investment or realize any tax benefits therefrom and
Subscriber is further aware that Subscriber may lose all or a substantial part
of Subscriber’s investment. Subscriber understands that there are substantial
restrictions on the transferability of, and there is no existing public market
for, the Common Stock and it may not be possible to liquidate an investment in
the Common Stock. Subscriber affirms that Subscriber acknowledges that this
investment is highly speculative, involves a high degree of risk and,
accordingly, Subscriber can afford to lose its entire investment.    

13.The address set forth herein is Subscriber’s true and correct address and
Subscriber has no present intention of becoming a resident of any other country,
state, or jurisdiction prior to, or after, Subscriber’s purchase of the Common
Stock.    

14.Subscriber understands the meaning and legal consequences of the foregoing
representations and warranties, which are true and correct as of the date hereof
and will be true and correct as of the Closing Date. Each such representation
and warranty shall survive the Subscriber’s purchase of the Common Stock
subscribed for herein.

 



4

 

 

15.Subscriber acknowledges and agrees that it shall not be a defense to a suit
for damages for any misrepresentation or breach of covenant or warranty made by
Subscriber that the Company, its Affiliates, the Company’s counsel and their
respective agents or representatives knew or had reason to know that any such
covenant, representation or warranty in this Subscription Agreement or furnished
or to be furnished to the Company by Subscriber contained untrue statements. The
foregoing shall survive any investigation of Subscriber’s representations and
warranties in this Subscription Agreement made by the Company, its Affiliates,
the Company’s counsel and their respective agents or representatives.    

16.No representation or warranty that Subscriber has made in this Subscription
Agreement, the Investor Questionnaire or in any writing furnished or to be
furnished pursuant to this Subscription Agreement, contains or shall contain any
untrue statement of fact, or omits or shall omit to state any fact which is
required to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading.    

17.Subscriber has full right, power, and authority to execute and deliver this
Subscription Agreement and to perform Subscriber’s obligations hereunder and all
necessary consents have been obtained. This Subscription Agreement has been duly
authorized, executed and delivered by or on behalf of Subscriber and is a valid,
binding and enforceable obligation of Subscriber, enforceable against Subscriber
in accordance with its terms subject to bankruptcy, insolvency, reorganization,
moratorium or similar laws from time to time in effect and affecting creditors’
rights generally and to general equity principles.    

18.The execution and delivery of this Subscription Agreement by Subscriber will
not result in any violation of, or be in conflict with, or result in the default
of, any term of any material agreement or instrument to which Subscriber is a
party or by which Subscriber is bound, or of any law or governmental order, rule
or regulation which is applicable to Subscriber.    

19.All negotiations relative to this Subscription Agreement and the transactions
contemplated hereby have been carried out by Subscriber directly with the
Company without the intervention of any person or entity in such manner as to
give rise to any claim by any person or entity against Subscriber or the Company
for a finder’s fee, brokerage commission or similar payment. To the extent
Subscriber becomes aware of an additional claim to such fees, commission or
payments, other than to a placement agent retained by the Company, Subscriber
shall promptly provide the Company with notice of such claim. To the extent any
person or entity claims to be entitled to a finder’s fee, brokerage commission,
or similar payment in connection with the transactions contemplated hereby,
Subscriber shall be liable for all such fees and expenses related thereto to the
extent any such claims relate to acts or omissions of Subscriber or to this
transaction. In the event a payment is payable by the Company to any broker,
finder, agent or other person, other than to a placement agent retained by the
Company, in connection with Subscriber’s investment in the Company, such payment
shall be deducted from the amount paid by Subscriber in connection with this
Agreement.    

20.Subscriber is unaware of, is in no way relying on, and did not become aware
of the offering of the Common Stock through or as a result of, any form of
general solicitation or general advertising.

  

21.Placement Agent Fee. Buyer acknowledges that Dawson James Securities, Inc.
(“Dawson James”) is acting as a non-exclusive placement agent in connection with
the private offering as contemplated in this Agreement and will be entitled to a
placement fee on all subscriptions accepted by the Company from Buyers
introduced to the Company by Dawson James. The placement fee consist of a cash
fee equal to 7% of the gross proceeds received by the Company in the private
offering and a non-accountable expense allowance payable in cash equal to 2% of
the gross proceeds received by the Company in the private offering.

 



5

 

 

5. Annex A.

 

The Company and Subscriber each hereby agree to the covenants, agreements and,
as applicable, make the representations and warranties, in each case, as set
forth on Annex A attached hereto.

 

6. Confidential Information.

 

For purposes of this Agreement, the term “Confidential Information” will mean
and refer to any information, reports, interpretations, forecasts, business
plans, records (financial or otherwise), technical data or know-how, patentable
and un-patentable, including, but not limited to, software, machinery, research,
product plans, product services, customer lists, marketing materials,
developments, inventions, process designs, finances, or other trade secrets,
whether written, oral, electronic, visual or otherwise (whatever the form or
storage medium), in each case concerning or relating to the Company, any of its
affiliates, subsidiaries or joint ventures, any supplier, customer or
prospective customer of the Company, or any of the businesses, products,
services, financial condition, operations, assets, liabilities and/or prospects
of any of the foregoing. The restrictions in this Section shall not apply to
information, which (i) prior to or after the time of disclosure becomes part of
the public knowledge or literature, not as a result of any inaction or action of
Subscriber; (ii) must be delivered in response to a valid order by a court or
governmental body, (iii) became or becomes generally available to the recipient
on a non-confidential basis from a source other than the Company; or (iv) is
approved by the Company, in writing, for release. Subscriber covenants and
agrees not to use any Confidential Information for Subscriber’s own use or
benefit (directly or indirectly), or for the benefit of any party other than the
Company. Subscriber may not disclose Confidential Information to third parties
except its professional advisers solely in connection with this investment in
the Company and who are made aware of the confidential nature of the
Confidential Information. Subscriber agrees that it will take all reasonable
measures to protect the secrecy of and avoid disclosure or use of Confidential
Information of the Company in order to prevent the Confidential Information from
falling into the public domain or the possession of persons other than those
persons authorized hereunder to have such information, which measures shall
include the highest degree of care that Subscriber uses to protect Subscriber’s
own confidential information of a similar nature. Subscriber agrees to
immediately notify the Company in writing of any misuse or misappropriation of
the Confidential Information, which may come to Subscriber’s attention. All
proceeds from a misuse or disclosure of the Company’s Confidential Information
will be recoverable from Subscriber responsible for such misuse or disclosure,
which Subscriber shall be liable to the Company to the fullest extent of the
law.

 

7. General Provisions.

 

(a) Headings. The headings contained in this Subscription Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Subscription Agreement.

 

(b) Enforceability. If any provision, which is contained in this Subscription
Agreement, for any reason, should be held to be invalid or unenforceable in any
respect under the laws of any State of the United States or any other
jurisdiction, such invalidity or unenforceability shall not affect any other
provision of this Subscription Agreement. Instead, this Subscription Agreement
shall be construed as if such invalid or unenforceable provisions had not been
contained herein.

 

(c) Notices. Any notice or other communication required or permitted hereunder
must be in writing and sent by either (i) registered or certified mail, postage
prepaid, return receipt requested, (ii) overnight delivery with confirmation of
delivery, or (iii) confirmed facsimile transmission, in each case addressed as
follows:

 



6

 

 



To the Company:   Document Security Systems, Inc.     Attn:  Chief Executive
Officer     28 East Main Street     Suite 1525     Rochester, NY  14614    
Facsimile No: (585) 325-2977       To Subscriber:   at the address set forth on
the signature page,





 



or in each case to such other address and facsimile number as shall have last
been furnished by like notice. If mailing by registered or certified mail is
impossible due to an absence of postal service, and if the other methods of
sending notice set forth in this Section 7 are not otherwise available, notice
shall be in writing and personally delivered to the aforesaid addresses. Each
notice or communication shall be deemed to have been given as of the date so
mailed or delivered, as the case may be; provided, however, that any notice sent
by facsimile shall be deemed to have been given as of the date sent by
facsimile.

 

(d) Governing Law; Disputes. This Subscription Agreement shall in all respects
be construed, governed, applied and enforced with the laws of the State of New
York without giving effect to the principles of conflicts of laws. The Parties
hereby consent to and irrevocably submit to personal jurisdiction over each of
them by the applicable State or Federal Courts of The City of New York, Borough
of Manhattan, in any action or proceeding, irrevocably waive trial by jury and
personal service of any and all process and other documents and specifically
consent that in any such action or proceeding, any service of process may be
effectuated upon any of them by certified mail, return receipt requested, in
accordance with Section 7(c).

 

(e) Further Assurances. The Parties agree to execute any and all such other and
further instruments and documents, and to take any and all such further actions,
which are reasonably required to effectuate this Subscription Agreement and the
intents and purposes hereof.

 

(f) Binding Agreement. This Subscription Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their heirs, executors,
administrators, personal representatives, successors and assigns.

 

(g) Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Subscription Agreement shall be deemed
to have been made unless expressly set forth in writing and signed by the Party
against whom such waiver is charged; and, (i) the failure of any Party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Subscription Agreement or to exercise any
option herein contained, shall not be construed as a waiver or relinquishment
for the future of any such provisions, covenants, or conditions; (ii) the
acceptance of performance of anything required by this Subscription Agreement to
be performed with knowledge of the breach or failure of a covenant, condition,
or provision hereof shall not be deemed a waiver of such breach or failure; and,
(iii) no waiver by any Party of one breach by another Party shall be construed
as a waiver with respect to any other or subsequent breach.

 

(h) Counterparts. This Subscription Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures obtained via
facsimile or other means of electronic transmission, including e-mail PDF, shall
be deemed legally binding.

 

(i) Entire Agreement. The Parties have not made any representations, warranties,
or covenants with respect to the subject matter hereof, orally or in writing,
which are not expressly set forth herein, and this Subscription Agreement,
together with any instruments or other agreements executed simultaneously
herewith, constitutes the entire agreement between them with respect to the
subject matter hereof. All understandings and agreements heretofore had between
the Parties with respect to the subject matter hereof are merged in this
Subscription Agreement, which alone fully and completely express their
agreement. This Subscription Agreement may not be changed, modified, extended,
terminated, or discharged orally, but only by an agreement in writing, which is
signed by all of the Parties to this Subscription Agreement.

 



7

 

 

(j) Subscription Irrevocable. Except as set forth herein, this subscription is
irrevocable, is subject to all of the terms and provisions contained in this
Subscription Agreement, and will survive the death, dissolution, or disability
of the Subscriber.

 

(k) Assignability. This Agreement is not transferable or assignable by the
Subscriber.

 

9. Certification.

 

Under penalties of perjury Subscriber certifies as follows:

 

If it has been provided, the number shown below, as Subscriber’s taxpayer’s
identification number, is Subscriber’s correct taxpayer identification number.
Subscriber is not subject to backup withholding either because Subscriber has
not been notified by the Internal Revenue Service that Subscriber is subject to
backup withholding as a result of a failure to report all interest or dividends,
or the Internal Revenue Service has notified Subscriber that it is no longer
subject to backup withholding.

 



8

 

 

IN WITNESS WHEREOF, the Parties have executed this Subscription Agreement
effective as of the date first written above.

 

Investment Amount:

 

 

Print Name of Subscriber:

 

 

Signature of Subscriber (or authorized agent of Subscriber):

 

____________________________

 

Taxpayer ID Number: ___________________

 

Date:

 

Address:

 

Facsimile No: ____________________

 

Accepted and Agreed to:

 





DOCUMENT SECURITY SYSTEMS, INC.                     By:     Name: Patrick White
      Title:   Chief Executive Officer                     Date:      



   



9

 

 

EXHIBIT A

 

INVESTOR QUESTIONNAIRE

 

In connection with the Offering (as defined in the Subscription Agreement) by
Document Security Systems, Inc., a New York corporation (the "Company"), of up
to a maximum of 1,000,000 shares of its Common Stock (as defined in the
Subscription Agreement) at a purchase price of $3.30 per share in a transaction
intended to qualify as a private placement of securities exempt from
registration under the Securities Act of 1933, as amended (the "Act"), pursuant
to Section 4(2) thereof and Regulation D promulgated thereunder, I, the
undersigned, furnish the following representations and information along with my
Subscription Agreement to which this Investor Questionnaire is attached as
Exhibit A. Terms not otherwise defined herein shall have the meanings ascribed
to them in the Subscription Agreement.

REPRESENTATIONS

 

1. I am an Accredited Investor (as that term is defined in Attachment A hereto),
as evidenced by my satisfying at least one of the following standards (initial
each subsection hereunder that applies):

 

____________(a) I am an individual and had Income in excess of $200,000 in each
of the last two calendar years or joint Income with my spouse in excess of
$300,000 in each of the last two calendar years and reasonably expect to have
Income in excess of this level in the current calendar year. For purposes of
this Representation, "Income" shall mean salary and bonus income, taxable income
(gross receipts less cost of goods or services and expenses) in the case of sale
of proprietorships, distributable income from trusts and partnerships, interest
and dividend income (excluding unrealized gains) and vested contributions made
on behalf of an individual; or

 

____________(b) I am an individual and my net worth (i.e., excess of total
assets over total liabilities), excluding my principal residence, either
individually or together with my spouse, is at least $1,000,000 (see Attachment
A for guidelines on calculation); or

 

____________(c) I am a corporation, partnership, or other legal business entity,
not formed for the purpose of acquiring the shares, with total assets in excess
of $5,000,000; or

 

____________(d) I am an entity in which all of the equity owners meet the
standards set forth in any of the immediately preceding subparagraphs. (If this
standard is initialed, then each such equity owner must complete and return a
copy of this Representation); or

 

____________ (e) I am a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Common Stock, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment).

 

2. I am acquiring the Common Stock for my own account as principal for my
investment and not with a view toward resale or distribution.

 

3. My present financial position, including my other security holdings and my
financial needs are such that:

 

(a) my investment in the Common Stock is suitable for me, and I am able to bear
the economic risk of losing all funds invested; and

 

(b) I am able to bear the economic burden of having all such funds tied up in an
essentially illiquid investment for an extended period of time.

 



10

 

 

4. I am sophisticated in financial and business affairs and am able to evaluate
the risks and merits of an investment in the Offering.

 

5. All questions that I have had concerning the investment have been answered to
my complete satisfaction.

 

6. All documents, books and records of the Company relative to this investment
have been made available for my inspection.

 

7. I further acknowledge that the representations and information contained
herein support the reasonable belief of the Company that I qualify within one of
the above categories of Accredited Investors.

 

8. I hereby represent and warrant that all of the Representations are true,
accurate and complete in all respects.

 

INVESTOR INFORMATION



(If Investor is an Entity, provide information on behalf of Entity, including
date of formation)

 

9. Name: __________________________ Birth Date: ________________________________

 

Tax ID/Social Security #: ______________________

 

10. Permanent Residence Address (other than Post Office Box), including County,
and Telephone Number: _____________________________

_____________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________

 

11. Name of Current Business, Business Address and Telephone Number:

_____________________________________________________________________________________________________________________



_____________________________________________________________________________________________________________________

 

Type of Current Business:
_____________________________________________________________________________________

 

Position Held in Current Business, Responsibilities Involved in Position and
Number of Years Employed in Position:



_____________________________________________________________________________________________________________________

 

12. Name and Type of Business of Employer(s) or Business Association(s) during
Past Five Years and Dates of Employment:

_____________________________________________________________________________________________________________________

 

Position(s) Held during Past Five Years and Above-named Employers:

_____________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________ 

_____________________________________________________________________________________________________________________ 

 

Responsibilities Involved in Above-named Positions:

_____________________________________________________________________________________________________________________ 





_____________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________ 

 

13. Send correspondence to:

 



11

 

 

Home:
_____________________________________________________________________________________________________

_____________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________ 

 

Office:
_____________________________________________________________________________________________________

_____________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________ 

 

Other:
_____________________________________________________________________________________________________

_____________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________ 

 

14. Business or Professional Education and Degrees Received are as follows:

 

Year
_______________________________________________________________________________________________________

 _____________________________________________________________________________________________________________________



 

School Degree Received
________________________________________________________________________________________

 _____________________________________________________________________________________________________________________

 

Year
_______________________________________________________________________________________________________

_____________________________________________________________________________________________________________________

 

School Degree Received
________________________________________________________________________________________

_____________________________________________________________________________________________________________________

 

15. The approximate percentage of my current income by source is as follows:

 

Salary
_____________________________________________________________________________________________________

_____________________________________________________________________________________________________________________

 

Bonus and Commissions
_______________________________________________________________________________________

_____________________________________________________________________________________________________________________

 

Dividends and Interest
_________________________________________________________________________________________

_____________________________________________________________________________________________________________________

 

Real Estate
Income____________________________________________________________________________________________

_____________________________________________________________________________________________________________________

 

Other Income
________________________________________________________________________________________________

_____________________________________________________________________________________________________________________

 

Total 100%
__________________________________________________________________________________________________

_____________________________________________________________________________________________________________________

 

16. The following approximate percentages of my net worth are invested in

 

(a) "tax shelter" partnerships: __________

 

(b) marketable securities: __________

 

(c) cash: __________

 



12

 

 

(d) real estate: __________

 

(e) venture capital (equity of companies characterized by rapid growth and high
risk/return investment potential): __________ Total 100%

 

17. The source(s) of the funds that I intend to use to invest is (are): (If
funds are to be borrowed, so state).

 

18. Any contingent liabilities for which I may be obligated are as follows:

_____________________________________________________________________________________________________________________

_____________________________________________________________________________________________________________________ 

(State dollar amount and describe contingent liability).

 

INFORMATION CONCERNING INVESTMENT EXPERIENCE:

 

19. Prior Investment:

 

(a) The frequency of my investment in marketable securities is:

 

often      occasionally      seldom      never

 

(b) I have participated in the following types of investments:

 

Limited Partnerships Tax shelters

Private placements of securities Real estate

Oil and gas investment Equipment leasing shelters

 

(c) I was not required to use a purchaser representative for any private
placements.

  

 

IN WITNESS WHEREOF, I have executed this Investor Questionnaire this ___day of
______________, 2012 and declare that it is truthful and correct.

 

_____________________________________________________________________________________________________________________ 

Signature of Subscriber (or duly authorized agent of Subscriber)

 

 

_____________________________________________________________________________________________________________________



PRINT Subscriber Name

 

 

_____________________________________________________________________________________________________________________ 



Title, if applicable Title, if applicable

 



13

 

  

Attachment A

 

Definition of Accredited Investor

 

Accredited Investor. Accredited investor shall mean any person who comes within
any of the following categories, or who the issuer reasonably believes comes
within any of the following categories, at the time of the sale of the
securities to that person:



 

1. Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(a)(13) of the Act; any investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in section 2(a)(48) of that Act; any Small
Business Investment Company licensed by the U.S. Small Business Administration
under section 301(c) or (d) of the Small Business Investment Act of 1958; any
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
any employee benefit plan within the meaning of the Employee

 

Retirement Income Security Act of 1974 if the investment decision is made by a
plan fiduciary, as defined in section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 

2. Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

 

3. Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

4. Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

5. Any natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his purchase exceeds $1,000,000, (PLEASE NOTE: 
In calculating net worth, a person (or together with that person’s spouse) shall
include all of his or her assets (other than his or her primary residence),
whether liquid or illiquid, such as cash, stock, securities, personal property
and real estate based on the fair market value of such property MINUS all debts
and liabilities (other than a mortgage or other debt secured by his or her
primary residence unless such borrowing occurred in the 60 days preceding the
date of purchase of the Securities and was not in connection with the
acquisition of the primary residence).  In the event any incremental mortgage or
other indebtedness secured by his or her primary residence occurs in the 60 days
preceding the date of the purchase of the Securities, the additional mortgage or
other indebtedness secured by his or her primary residence must be treated as a
liability and deducted from his or her net worth even though the value of his or
her primary residence will not be included as an asset.  Further, the amount of
any mortgage or other indebtedness secured by his or her primary residence that
exceeds the fair market value of the residence should also be deducted from his
or her net worth);

 

6. Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person's spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

 

7. Any trust or business entity, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) and

 

8. Any entity in which all of the equity owners are accredited investors.

 

14

 



  



ANNEX A

 

Reference is made to (a) those certain subscription agreements, pursuant to
which this Annex A is attached (collectively, the “Agreements”), by and between
DOCUMENT SECURITY SYSTEMS, INC., a New York corporation (the “Company”) and
certain investors (collectively, the “Buyers”), pursuant to which the Company
has agreed to sell, and each such Buyer has agreed to purchase certain shares of
common stock, $0.02 par value per share, of the Company (the “Common Stock”),
which is collectively to be referred to herein as the “Common Shares” or
“Securities”. Capitalized terms not defined herein shall have the meaning as set
forth in the Agreements.

 

1.ADDITIONAL REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Buyers and their associated
placement agent that, as of the date hereof and as of the Closing Date:

 

(a) Organization and Qualification. Each of the Company and each of its
Subsidiaries (as defined below) are entities duly organized and validly existing
and in good standing under the laws of the jurisdiction in which they are
formed, and have the requisite power and authorization to own their properties
and to carry on their business as now being conducted and as presently proposed
to be conducted. Each of the Company and each of its Subsidiaries is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect (as defined below). As used in the Agreements, “Material Adverse
Effect” means any material adverse effect on (i) the business, properties,
assets, liabilities, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company or any Subsidiary,
individually or taken as a whole, (ii) the transactions contemplated hereby or
in any of the other Transaction Documents (as defined below), or (iii) the
authority or ability of the Company or any of its Subsidiaries to perform any of
their respective obligations under any of the Transaction Documents (as defined
below). “Subsidiaries” means any Person (as defined below) in which the Company,
directly or indirectly, (I) owns at least fifty percent (50% of the outstanding
capital stock or holds at least fifty percent (50%) of the equity or similar
interest of such Person or (II) controls or operates all or any part of the
business, operations or administration of such Person, and each of the
foregoing, is individually referred to herein as a “Subsidiary.” “Person” means
an individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and a
government or any department or agency thereof.

 

(b) Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under the Agreements and
the other Transaction Documents and to issue the Securities in accordance with
the terms hereof and thereof. Each Subsidiary has the requisite power and
authority to enter into and perform its obligations under the Transaction
Documents to which it is a party. The execution and delivery of the Agreements
and the other Transaction Documents by the Company and its Subsidiaries, and the
consummation by the Company and its Subsidiaries (as applicable) of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Common Shares) have been duly authorized by the Company’s board
of directors and each of its Subsidiaries’ board of directors or other governing
body, as applicable. Company will file a Form D with the Securities and Exchange
Commission (“SEC”), and make other filings as may be required by any state
securities agencies, and will obtain the prior approval of the NYSE MKT. No
further filing, consent or authorization is required by the Company, its
Subsidiaries, their respective boards of directors or their stockholders or
other governing body. The Agreements have been, and the other Transaction
Documents will be prior to the Closing, duly executed and delivered by the
Company or its agent, and each constitutes the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law. Prior to the Closing, the Transaction Documents to which each
Subsidiary is a party will be duly executed and delivered by each such
Subsidiary, and shall constitute the legal, valid and binding obligations of
each such Subsidiary, enforceable against each such Subsidiary in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law. “Transaction Documents” means,
collectively, the Agreements, the Investor Questionnaires, and each of the other
agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time.

 



15

 

 

(c) Issuance of Securities. The Common Shares, when issued, will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens, charges and other encumbrances with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock. Subject to the accuracy of the representations and warranties of
the Buyers in the Agreements, the offer and issuance by the Company of the
Securities is exempt from registration under the Securities Act of 1933, as
amended (the “1933 Act”).

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and its Subsidiaries (as applicable) and the
consummation by the Company and its Subsidiaries (as applicable) of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Common Shares will not (i) result in a violation of the
Certificate of Incorporation of the Company (the “Certificate of Incorporation”)
or other organizational documents of the Company or any of its Subsidiaries, the
rights attendant to any capital stock of the Company or any of its Subsidiaries,
or Bylaws of the Company (the “Bylaws”) or any of its Subsidiaries, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the NYSE MKT (the “Principal
Market”) and including all applicable federal laws, rules and regulations)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected except, in
the case of clause (ii) or (iii) above, to the extent such violations that could
not reasonably be expected to have a Material Adverse Effect.

 

(e) Consents. Neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration with
(other than the filing with the SEC of a Form D and any other filings as may be
required by any state securities agencies or the Principal Market), any court,
governmental agency or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its respective
obligations under or contemplated by the Transaction Documents, in each case, in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company or any Subsidiary is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the Closing Date, and neither the Company nor any of its
Subsidiaries are aware of any facts or circumstances which might prevent the
Company or any Subsidiary from obtaining or effecting any of the registration,
application or filings contemplated by the Transaction Documents. The Company is
not in violation of the requirements of the Principal Market and has no
knowledge of any facts or circumstances which could reasonably lead to delisting
or suspension of the Common Stock in the foreseeable future.

 

(f) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its Subsidiaries or affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commissions (other than for
Persons engaged by any Buyer or its investment advisor) relating to or arising
out of the transactions contemplated hereby. Other than Dawson James Securities,
Inc. (the “Placement Agent”), neither the Company nor any of its Subsidiaries
has engaged any placement agent or other agent in connection with the sale of
the Securities.

 

(g) No Integrated Offering. None of the Company, its Subsidiaries or any of
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
issuance of any of the Securities under the 1933 Act, whether through
integration with prior offerings or otherwise, or cause this offering of the
Securities to require approval of stockholders of the Company under any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates nor any Person acting on their
behalf will take any action or steps that would require registration of the
issuance of any of the Securities under the 1933 Act or cause the offering of
any of the Securities to be integrated with other offerings.

 



16

 

 

(h) SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“1934 Act”) (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements, notes and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”). As of their respective dates, the SEC Documents complied
in all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments which will not be
material, either individually or in the aggregate). No other information
provided by or on behalf of the Company to the Buyers which is not included in
the SEC Documents contains any untrue statement of a material fact or omits to
state any material fact necessary in order to make the statements therein not
misleading, in the light of the circumstance under which they are or were made.

 

(i) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is reasonably
expected to exist or occur with respect to the Company, any of its Subsidiaries
or their respective business, properties, liabilities, prospects, operations
(including results thereof) or condition (financial or otherwise), that (i)
could have a Material Adverse Effect or (ii) would reasonably be expected to
have a material adverse effect on any Buyer’s investment hereunder.

 

(j) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor, to the Company’s knowledge, any director, officer, agent, employee or other
Person acting on behalf of the Company or any of its Subsidiaries has, in the
course of its actions for, or on behalf of, the Company or any of its
Subsidiaries (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity; (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

 

(k) Sarbanes-Oxley Act. Except as set forth in the SEC Documents, the Company
and each Subsidiary is in compliance with all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and all
applicable rules and regulations promulgated by the SEC thereunder that are
effective as of the date hereof.

 

(l) Transactions With Affiliates. Other than as disclosed in the SEC Documents,
none of the officers, directors or employees of the Company or any of its
Subsidiaries is presently a party to any transaction with the Company or any of
its Subsidiaries (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the knowledge of the Company or any of
its Subsidiaries, any corporation, partnership, trust or other Person in which
any such officer, director, or employee has a substantial interest or is an
employee, officer, director, trustee or partner.

 



17

 

 

(m) Equity Capitalization. Except as disclosed in the SEC Documents or issued by
the Company pursuant to stock option plans approved by the board of directors of
the Company: (i) none of the Company’s or any Subsidiary’s capital stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company or any Subsidiary; (ii) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other agreements,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound; (iv) there are no financing statements securing obligations in any
amounts filed in connection with the Company or any of its Subsidiaries; (v)
there are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act; (vi) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (vii)
there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities; (viii)
neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and (ix)
neither the Company nor any of its Subsidiaries have any liabilities or
obligations required to be disclosed in the SEC Documents which are not so
disclosed in the SEC Documents, other than those incurred in the ordinary course
of the Company’s or its Subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or could not have a Material Adverse
Effect.

 

(n) Internal Accounting and Disclosure Controls. Except as set forth in the SEC
Documents, the Company and each of its Subsidiaries maintains internal control
over financial reporting (as such term is defined in Rule 13a-15(f) under the
1934 Act) that is effective to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles, including that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and (iv)
the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. Except as set forth in the SEC
Documents, the Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15(e) under the 1934 Act) that are effective in
ensuring that information required to be disclosed by the Company in the reports
that it files or submits under the 1934 Act is recorded, processed, summarized
and reported, within the time periods specified in the rules and forms of the
SEC, including, without limitation, controls and procedures designed to ensure
that information required to be disclosed by the Company in the reports that it
files or submits under the 1934 Act is accumulated and communicated to the
Company’s management, including its principal executive officer or officers and
its principal financial officer or officers, as appropriate, to allow timely
decisions regarding required disclosure.

 

(o) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect.

 

(p) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.

 



18

 

 

(q) Manipulation of Price. Neither the Company nor any of its Subsidiaries has,
and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities (other than the Placement Agent),
or (iii) paid or agreed to pay to any Person any compensation for soliciting
another to purchase any other securities of the Company or any of its
Subsidiaries.

 

(r) U.S. Real Property Holding Corporation. Neither the Company nor any of its
Subsidiaries is, or has ever been, and so long as any of the Securities are held
by any of the Buyers, shall become, a U.S. real property holding corporation
within the meaning of Section 897 of the Internal Revenue Code of 1986, as
amended, and the Company and each Subsidiary shall so certify upon any Buyer’s
request.

 

(s) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries is
subject to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and to
regulation by the Board of Governors of the Federal Reserve System (the “Federal
Reserve”). Neither the Company nor any of its Subsidiaries or affiliates owns or
controls, directly or indirectly, five percent (5%) or more of the outstanding
shares of any class of voting securities or twenty-five percent (25%) or more of
the total equity of a bank or any equity that is subject to the BHCA and to
regulation by the Federal Reserve. Neither the Company nor any of its
Subsidiaries or affiliates exercises a controlling influence over the management
or policies of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve.

 

(t) Public Utility Holding Act. None of the Company nor any of its Subsidiaries
is a “holding company,” or an “affiliate” of a “holding company,” as such terms
are defined in the Public Utility Holding Act of 2005.

 

(u) Federal Power Act. None of the Company nor any of its Subsidiaries is
subject to regulation as a “public utility” under the Federal Power Act, as
amended.

 

(v) No Additional Agreements. The Company does not have any agreement or
understanding with any Buyer with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.

 

(w) Intellectual Property. Except as set forth in the SEC Documents, the Company
and its Subsidiaries own, control or license adequate valid and enforceable
rights or licenses to use all trademarks, trade names, service marks, service
mark registrations, service names, software, documentation, original works of
authorship, patents, patent rights, copyrights, inventions, improvements,
licenses, approvals, governmental authorizations, trade secrets and other
intellectual property rights and all applications and registrations therefor
("Intellectual Property Rights") necessary or appropriate to conduct their
respective businesses as now conducted or as proposed to be conducted. Except as
set forth in the SEC Documents, none of the Company's material Intellectual
Property Rights has expired or terminated or has been abandoned, or is expected
to expire or terminate or are expected to be abandoned within three years from
the date hereof. Except as set forth in the SEC Documents, the Company does not
have any knowledge of any infringement by the Company or its Subsidiaries of
Intellectual Property Rights of others. There is no claim, action or proceeding
being made or brought, or to the knowledge of the Company or any of its
Subsidiaries, being threatened, against the Company or any of its Subsidiaries
regarding its Intellectual Property Rights.

 

(x) Litigation. Except as set forth in the SEC Documents, there is no action,
suit, proceeding, inquiry or investigation before or by any governmental
authority pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries, and/or any of the Company's or
the Company's Subsidiaries' officers or directors, whether of a civil or
criminal nature or otherwise.

 



19

 

 

(y) Labor Relations. Except as set forth in the SEC Documents, neither the
Company nor any of its Subsidiaries is a party to any collective bargaining
agreement or employs any member of a union. The Company and its Subsidiaries
believe that their relations with their employees are good. No executive officer
(as defined in Rule 501(f) of the 1933 Act) of the Company or any of its
Subsidiaries has notified the Company or any such Subsidiary that such officer
intends to leave the Company or any such Subsidiary or otherwise terminate such
officer's employment with the Company or any such Subsidiary. No executive
officer of the Company or any of its Subsidiaries, to the knowledge of the
Company or any of its Subsidiaries, is, or is now expected to be, in violation
of any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters.

 

(z) Disclosure. The Company confirms that neither it nor any other Person acting
on its behalf has provided any of the Buyers or their agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by the
Agreements and the other Transaction Documents and except for information
disclosed under a confidential disclosure agreement. The Company understands and
confirms that each of the Buyers will rely on the foregoing representations in
effecting transactions in securities of the Company. To the Company’s knowledge,
all disclosure provided to the Buyers regarding the Company and its
Subsidiaries, their businesses and the transactions contemplated hereby,
including the schedules to the Agreements, furnished by or on behalf of the
Company or any of its Subsidiaries is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. To the Company’s knowledge, no event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, liabilities,
prospects, operations (including results thereof) or conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure at or before the date hereof or announcement by the Company but which
has not been so publicly disclosed. The Company acknowledges and agrees that no
Buyer makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 4 of the Agreement of such Buyer.

 

2.ADDITIONAL COVENANTS.

 

(a) Pledge of Securities. Notwithstanding anything to the contrary contained in
the Agreements or herein, the Company acknowledges and agrees that the
Securities may be pledged by a Buyer in connection with a bona fide margin
agreement or other bona fide loan or financing arrangement that is secured by
the Securities. The pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder except as may otherwise be
required under applicable securities laws, and no Buyer effecting a pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to the Agreements or any
other Transaction Document. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Buyer.

 

(b) Disclosure of Transactions and Other Material Information. On or before 9:30
a.m., New York time, on the fourth (4th) Business Day following the date of the
Agreements, the Company shall file a Current Report on Form 8-K describing all
the material terms of the transactions contemplated by the Transaction Documents
in the form required by the 1934 Act and attaching all the material Transaction
Documents (including, without limitation, the Agreements (and all schedules to
the Agreements) (including all attachments, the “8-K Filing”). From and after
the issuance of the 8-K Filing, the Company shall have disclosed all material,
non-public information (if any) delivered to any of the Buyers by the Company or
any of its Subsidiaries, or any of their respective officers, directors,
employees or agents in connection with the transactions contemplated by the
Transaction Documents. The Company shall not, and the Company shall cause each
of its Subsidiaries and each of its and their respective officers, directors,
employees and agents not to, provide any Buyer with any material, non-public
information regarding the Company or any of its Subsidiaries from and after the
issuance of the Press Release without the express prior written consent of such
Buyer. Subject to the foregoing, neither the Company, its Subsidiaries nor any
Buyer shall issue any press releases or any other public statements with respect
to the transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of any Buyer, to make any press release or
other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall receive an advanced draft of any such press release or
other public disclosure prior to its release). Without the prior written consent
of the applicable Buyer, the Company shall not (and shall cause each of its
Subsidiaries and affiliates to not) disclose the name of such Buyer in any
filing, announcement, release or otherwise, except as otherwise required by any
law, rule or regulation applicable to the Company after consultation with the
Buyer.

 



20

 

 

(c) Passive Foreign Investment Company. The Company shall conduct its business
in such a manner as will ensure that the Company will not be deemed to
constitute a passive foreign investment company within the meaning of Section
1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

(d) The Company shall file a Form D with respect to the Securities as required
under Regulation D of 1933 Act. The Company, on or before the Closing, shall
take such action as the Company shall reasonably determine is necessary in order
to qualify the Securities for sale to each Investor pursuant to this
Subscription Agreement under applicable securities or "Blue Sky" laws of the
states of the United States (or to obtain an exemption from such qualification).
The Company shall make all filings and reports relating to the offer and sale of
the Securities required under applicable securities or "Blue Sky" laws of the
states of the United States following the Closing.

 

(e) Until the earlier of one year after the date of the Closing or the date all
the Securities have been sold, the Company shall timely file (or obtain proper
and timely extensions in respect thereof and file within the applicable grace
period under the 1934 Act) all reports required to be filed with the SEC
pursuant to the 1934 Act. All such reports shall be in compliance with all
applicable 1934 Act rules and regulations. For such period, the Company shall
not terminate its status as an issuer required to file reports under the 1934
Act even if the 1934 Act or the rules and regulations thereunder would otherwise
permit such termination.

 

3.REGISTER; LEGEND REMOVAL

 

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Common Shares in which the Company
shall record the name and address of the Person in whose name the Common Shares
have been issued.

 

(b) Legends. Each Buyer understands that the Securities have been issued
pursuant to an exemption from registration or qualification under the 1933 Act
and applicable state securities laws, and except as set forth below, the
Securities shall bear any legend as required by the “blue sky” laws of any state
and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

(b) Removal of Legends. Certificates evidencing Securities shall not be required
to contain the legend set forth in Section 3(a) above or any other legend (i)
while a registration statement (including a Registration Statement) covering the
resale of such Securities is effective under the 1933 Act, (ii) following any
sale of such Securities pursuant to Rule 144 (assuming the transferor is not an
affiliate of the Company), (iii) if such Securities are eligible to be sold,
assigned or transferred under Rule 144 (provided that a Buyer provides the
Company with reasonable assurances that such Securities are eligible for sale,
assignment or transfer under Rule 144 which shall not include an opinion of
counsel), (iv) in connection with a sale, assignment or other transfer (other
than under Rule 144), provided that such Buyer provides the Company with an
opinion of counsel to such Buyer, in a generally acceptable form, to the effect
that such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the 1933 Act or (v) if such
legend is not required under applicable requirements of the 1933 Act (including,
without limitation, controlling judicial interpretations and pronouncements
issued by the SEC). If a legend is not required pursuant to the foregoing, the
Company shall no later than two (2) Trading Days following the delivery by a
Buyer to the Company or the transfer agent (with notice to the Company) of a
legended certificate representing such Securities (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, if applicable), together with any other deliveries
from such Buyer as may be required above in this Section 3(b), as directed by
such Buyer, either: (A) provided that the Company’s transfer agent is
participating in the DTC Fast Automated Securities Transfer Program or (B) if
the Company’s transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver (via reputable overnight courier)
to such Buyer, a certificate representing such Securities that is free from all
restrictive and other legends, registered in the name of such Buyer or its
designee (the date by which such credit is so required to be made to the balance
account of such Buyer’s or such Buyer’s nominee with DTC or such certificate is
required to be delivered to such Buyer pursuant to the foregoing is referred to
herein as the “Required Delivery Date”).

 



21

 

 

(c) Buy-In. If the Company fails to so properly deliver such unlegended
certificates or so properly credit the balance account of such Buyer’s or such
Buyer’s nominee with DTC by the Required Delivery Date, and if on or after the
Required Delivery Date such Buyer purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Buyer of shares of Common Stock that such Buyer anticipated receiving from the
Company without any restrictive legend, then, in addition to all other remedies
available to such Buyer, the Company shall, within three (3) Trading Days after
such Buyer’s request and in such Buyer’s sole discretion, either (i) pay cash to
such Buyer in an amount equal to such Buyer’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate or credit such Buyer’s balance account shall terminate and such
shares shall be cancelled, or (ii) promptly honor its obligation to deliver to
such Buyer a certificate or certificates or credit such Buyer’s DTC account
representing such number of shares of Common Stock that would have been issued
if the Company timely complied with its obligations hereunder and pay cash to
such Buyer in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Common Shares that the Company was
required to deliver to such Buyer by the Required Delivery Date times (B) the
Closing Sale Price of the Common Stock on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg
LP on the Trading Day immediately preceding the Required Delivery Date.

 

4.MISCELLANEOUS.

 

(a) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each holder of any Securities and all of their stockholders, partners,
members, officers, directors, employees and direct or indirect investors and any
of the foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
the Agreements) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company or any Subsidiary in any of the
Transaction Documents, (b) any breach of any covenant, agreement or obligation
of the Company or any Subsidiary contained in any of the Transaction Documents
or (c) any cause of action, suit or claim brought or made against such
Indemnitee by a third party (including for these purposes a derivative action
brought on behalf of the Company or any Subsidiary) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of any of
the Transaction Documents, (ii) any transaction financed or to be financed in
whole or in part, directly or indirectly, with the proceeds of the issuance of
the Securities, or (iii) the status of such Buyer or holder of the Securities as
an investor in the Company pursuant to the transactions contemplated by the
Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 



22

 

 

(b) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under the Transaction Documents are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges that the Buyers do not so
constitute, a partnership, an association, a joint venture or any other kind of
group or entity, or create a presumption that the Buyers are in any way acting
in concert or as a group or entity with respect to such obligations or the
transactions contemplated by the Transaction Documents or any matters, and the
Company acknowledges that the Buyers are not acting in concert or as a group,
and the Company shall not assert any such claim, with respect to such
obligations or the transactions contemplated by the Transaction Documents. The
decision of each Buyer to purchase Securities pursuant to the Transaction
Documents has been made by such Buyer independently of any other Buyer. Each
Buyer acknowledges that no other Buyer has acted as agent for such Buyer in
connection with such Buyer making its investment hereunder and that no other
Buyer will be acting as agent of such Buyer in connection with monitoring such
Buyer’s investment in the Securities or enforcing its rights under the
Transaction Documents. The Company and each Buyer confirms that each Buyer has
independently participated with the Company and its Subsidiaries in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of the
Agreements or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose. The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Buyer, and was done
solely for the convenience of the Company and its Subsidiaries and not because
it was required or requested to do so by any Buyer. It is expressly understood
and agreed that each provision contained in the Agreements and in each other
Transaction Document is between the Company, each Subsidiary and a Buyer,
solely, and not between the Company, its Subsidiaries and the Buyers
collectively and not between and among the Buyers.

 



23

 

 

 

ANNEX B

 

Form 10-K

 



24

 

 

ANNEX C

 

Form 10-Q

 



 

 